Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 05/06/2022 has been entered. Claims 37, 51, 53 – 54, 56 – 59, and 62 – 65 remain pending. Claims 52, 55, 60 – 61 have been cancelled. Claims 63 – 65 remain withdrawn. 
Applicant’s amendments have overcome the previous objections set forth
Applicant’s amendments have overcome the previous rejections under 112(b) set forth.
Applicant’s cancellation of claims 52 and 55 have rendered the rejections under 112(d) moot. 

Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Patrick Doody (Reg. 35,022) on August 5, 2022.

The application is amended as follows:
Claim 58, line 3: remove the phrase “, or 500~550: 300000~340000;”
Claims 63 – 65: (Canceled)

Reasons for Allowance
Claims 37, 51, 53 – 54, 56 – 59, and 62, as filed on May 6th, 2022 are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 37, the prior does not anticipate or reasonably render obvious the cumulative limitations of claim 37, with particular attention to the combination of; the boron and bulk density of the raw tantalum powder and powder distribution of the tantalum powder product. The closest prior art is Matsuoka (US2012/0081840) in view of Izumi (JP2014/098201). 
Matsuoka teaches a similar method including the reducing tantalum fluoride salt via alkali metal salt reduction followed by washing and drying in which the melt reduced particles have a specific surface area of at least 4.0 – 6.5 m2/g - 6 and a bulk density of 0.4 – 0.9 g/cm3 [0073 – 0080], wherein granulation and pulverization machines can be used [0101, 0102]. The powders have an overlapping amount of boron [0115, 0116]. Using a mesh screen with a similar size [0131], followed by heat treatment(s) and deoxidation treatment [0142, 0145]. The final tantalum powder product has a similar bulk density and specific surface area [0383]. Izumi teaches producing tantalum powder via alkali metal salt reduction similar to Matsuoka including step of nitrogen doping, in which the final composition and specific surface area is similar to Matsuoka and overlaps with the claimed range [Table 1]. However, the Matsuoka in view of Izumi does not explicitly teach the boron and bulk density of the raw tantalum powder and powder distribution of the tantalum powder product. 

Claims 51, 52, 53 – 54, and 56 – 59 depend from or otherwise require the limitations of claim 37.

Regarding claim 62, the prior does not anticipate or reasonably render obvious the cumulative limitations of tantalum powder product, produced by the method, with particular attention to the particle distribution(s). The closest prior art is Izumi (WO2006/062234), which teaches a similar powder in compositions and specific surface area but does not teach or reasonably suggest the particle distribution.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735